Citation Nr: 1046217	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  04-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a January 2004 rating decision in which the RO denied the 
Veteran's claims for service connection for bilateral hearing 
loss, tinnitus, diabetes mellitus, hypertension, and peripheral 
vascular disease in the right and left lower extremities.  In 
April 2004, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in July 2004, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in September 2004.

In December 2007, the Board remanded the claims for service 
connection for bilateral hearing loss and for tinnitus to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing further development, the 
AMC continued to deny each claim (as reflected in a June 2009 
supplemental SOC (SSOC)), and returned these matters to the Board 
for further appellate consideration.

The Board notes that the claim for service connection for 
diabetes mellitus to include as due to herbicide exposure, and 
the claims for service connection for hypertension, and for 
peripheral vascular disease of the right and left lower 
extremities, claimed as secondary to diabetes mellitus, were 
previously subject to a stay of adjudication of claims affected 
by the case of Haas v. Nicholson, 20 Vet. App. 257 (2006), 
including those cases based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  In its 
decision in Haas, the United States Court of Appeals for Veterans 
Claims (Court) reversed a Board decision which denied service 
connection for disabilities claimed as a result of exposure to 
herbicides.  In May 2008, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), where it reversed the 
Court.  The Federal Circuit held that the interpretation by VA of 
the phrase "served in the Republic of Vietnam," which required 
the physical presence of a veteran within the land borders of 
Vietnam during service, was a permissible interpretation of 38 
U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The 
appellant in Haas filed a petition for a writ of certiorari to 
the United States Supreme Court, which was denied in January 
2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  The stay was then lifted, allowing the Board to 
consider these matters.

In July 2009, the Board denied the Veteran's claims for service 
connection for peripheral vascular disease in the right and left 
lower extremities, and remanded the remaining claims on appeal to 
the RO, via the AMC, for additional development.  After 
accomplishing the requested action, the Remand & Rating 
Development Team in Huntington, West Virginia, continued to deny 
each claim (as reflected in an August 2010 SSOC), and returned 
the matters to the Board for further appellate consideration.  

The Board's decision on the matters of service connection for 
diabetes mellitus and for hypertension is set forth below.  The 
claims for service connection for bilateral hearing loss and for 
tinnitus are addressed in the remand following the order; these 
matters are being remanded to the RO via the AMC, for additional 
development.  VA will notify the appellant when further action, 
on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Diabetes mellitus and hypertension were first diagnosed many 
years after the Veteran's discharge from service, and there is no 
competent medical evidence or opinion that there exists a medical 
relationship between either of these current disabilities and the 
Veteran's military service.

3.  Diabetes mellitus is among the diseases recognized by the VA 
Secretary as etiologically related to herbicides exposure, to 
include Agent Orange.
 
4.  Although the Veteran served aboard the U.S.S. Constellation 
during the Vietnam Era, evidence does not persuasively establish 
that he served in Vietnam; hence, he is not presumed to have been 
exposed to herbicides during his period of service.

5.  The most probative evidence on the question of whether the 
Veteran was actually exposed to herbicides during military 
service weighs against the claim.  

6.  As service connection for diabetes mellitus has not been 
established, there is no legal basis for a grant of service 
connection for hypertension on a secondary basis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to 
include as due to herbicide exposure, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

2.  The criteria for service connection for hypertension, to 
include as secondary to diabetes mellitus, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2003 pre-rating letter and January 
2008 and August 2009 post-rating letters provided notice to the 
appellant regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
January 2008 letter specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect).  

The January 2004 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the October 2003 
letter.  Subsequently, the January 2008 and August 2009 letters 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the letters, 
and opportunity for the Veteran to respond, the August 2010 SSOC 
reflects readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records (STRs), VA outpatient treatment records, and 
private treatment records from Dr. Young.  Also of record and 
considered in connection with the appeal are the Veteran's 
military personnel records, a response from the U.S. Army & Joint 
Services Records Research Center (JSRRC), and various written 
statements provided by the Veteran and by his representative, on 
his behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of the claims herein decided is 
warranted.  The Board notes that the Veteran has not been 
afforded a VA examination or medical opinion in connection with 
the claims for service connection for diabetes mellitus and 
hypertension.  However, as explained in more detail below, as 
regards each of these matters, the current record does not 
reflect even a prima facie claim, on the merits.  As such, VA is 
not required to arrange for medical examination to obtain a 
medical opinion in connection with the claims.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(b) (2010); Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003).  See also McLendon v. Nicholson, 
20 Vet. App. 79, 81(2006); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC/Remand & 
Rating Development Team, the Veteran has been notified and made 
aware of the evidence needed to substantiate these claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the claims.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where a veteran served 90 days or more during a period of war or 
after December 31, 1946, and diabetes mellitus or hypertension 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, type II 
diabetes (also known as type II diabetes mellitus or adult-onset 
diabetes) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

Initially, the Board notes that the Veteran has asserted that his 
diabetes mellitus is related to exposure to herbicide agents 
during military service and that his hypertension is secondary to 
his diabetes mellitus.  A review of the record reveals that the 
RO considered the claim for service connection for hypertension 
on a direct basis as well as on a secondary basis.  As such, the 
Board may do so, as well, without prejudicing the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the Veteran originally asserted on his August 2002 
claim (VA Form 21-526) that he was exposed to Agent Orange in 
Vietnam.  His DD 214 reflects that he served with the 155 Attack 
Squadron in the U.S. Navy and that he received the Vietnam 
Service Medal, Navy Unit Commendation Ribbon, National Defense 
Service medal, and Good Conduct Medal.  In October 2003, the 
National Personnel Records Center (NPRC) indicated that the 
Veteran's Navy unit could have been assigned to ship or shore; 
however, the Veteran's service record provided no conclusive 
proof that he was physically in-country in Vietnam.  

The Veteran's service personnel records reflect that he received 
the Vietnam Service medal for service aboard the U.S.S. 
Constellation in the Vietnam area of operations.  He also 
received the Navy Unit Commendation Ribbon for service aboard the 
U.S.S. Constellation for participating in combat operations.  
Hence, it appears that the Veteran's unit was assigned to a ship 
rather than duty on shore.  

In an April 2004 statement, the Veteran reported that he was 
exposed to chemicals/Agent Orange during an accident while 
serving aboard a ship.  He said that the accident occurred 
sometime between May and August 1966 when a catapult knocked bomb 
carts all over the deck and spilled chemicals/Agent Orange.  

In a February 2010, the RO outlined its efforts to confirm  the 
Veteran's alleged Agent Orange exposure.  In this regard, the RO 
determined that the information provided by the Veteran was 
insufficient to request research from the U.S. Army and Joint 
Services Records Research Center (JSRRC).  In response to 
additional efforts to verify the alleged exposure, the RO 
received a copy of a May 2009 Memorandum from the JSRRC.  The 
Memorandum indicates that the JSRRC has found no evidence that 
indicates Navy or Coast Guard ships transported tactical 
herbicides from the United States to the Republic of Vietnam or 
that ships operating off the coast of Vietnam used, stored, 
tested, or transported tactical herbicides.  Furthermore, the 
JSRRC noted that it could provide no evidence to support a 
veteran's claim of exposure to tactical herbicide agents while 
serving aboard a Navy or Coast Guard ship during the Vietnam era.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claims for service 
connection for diabetes mellitus and hypertension must each be 
denied. 

Initially, the Board notes that the Veteran does not assert, and 
the record does not reflect, that his type II diabetes mellitus 
or hypertension began until many years after his military 
service.  Private medical records from Dr. Young reflect that the 
Veteran was diagnosed with diabetes mellitus in July 1997 and 
that he had some borderline hypertension at that time.  

Although the Veteran originally indicated that he was exposed in 
to Agent Orange while in Vietnam, he later asserted that he was 
directly exposed during an accident while aboard ship.  In any 
event, to whatever extent the Veteran may be claiming that he is 
entitled to presumptive service connection for diabetes mellitus 
based on presumed exposure to an herbicide agent based on service 
in Vietnam, the Board finds that the evidence weighs against a 
finding that the Veteran served in the Republic of Vietnam.  In 
this regard, the Veteran's service personnel records reflect that 
he served aboard the U.S.S. Constellation during the Vietnam era, 
but there is no evidence that he served in-country in Vietnam.  
As the evidence does not persuasively establish that the Veteran 
had service in Vietnam, he is not presumed to have been exposed 
to herbicides during his period of service.  

The Board also notes that the evidence weighs against finding of 
actual in-service herbicide exposure.  In this regard, the Board 
points out that the Veteran reported that a chemical or herbicide 
spill occurred while he was aboard the U.S.S. Constellation and 
that, as a layperson, he is competent to report on matters 
observed or within his or her personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board finds, however, that the JSRRC May 
2009 Memorandum is more persuasive as to whether the Veteran was 
actually exposed to herbicide agents.  In this regard, the Board 
notes that the JSRRC has reviewed numerous military documents, 
ship histories, deck logs, and other sources related to Navy 
ships and the use of tactical agents, such as Agent Orange, 
during the Vietnam Era, and has found no evidence indicating that 
Navy ships used, stored, tested, or transported tactical 
herbicides.  Given the JSRRC's expertise and research in these 
matters, the Board finds that the May 2009 Memorandum is more 
probative than the Veteran's account of events that took place 
over 40 years ago in the course of seeking benefits.  

As noted above, neither the Veteran's diabetes mellitus nor 
hypertension was shown in service, or within a year after 
service, and the Veteran does not contend otherwise.  As such, he 
is not entitled to presumptive service connection for either 
disability as a chronic disease manifested to a compensable 
degree within the first post-service year.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board also 
points out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Further, there is no persuasive evidence or opinion that there 
exists a medical nexus between either diabetes mellitus or 
hypertension and any incident of service.  None of the VA or 
private treatment records reflecting diagnoses of either 
disability includes any comment or opinion even suggesting a 
medical nexus between diabetes mellitus or hypertension and the 
Veteran's military service.  Significantly, neither the Veteran 
nor his representative has presented or identified any such 
medical evidence or opinion.

Furthermore, to whatever extent the Veteran's and/or his 
representative attempt to support these claims on the basis of 
lay assertions, alone, such attempt must fail.  As indicated 
above, each claim turns on the question of medical relationship 
between current disability and service-a matter within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons without 
the appropriate medical training and expertise, neither is 
competent to render a probative opinion on such a medical matter.  
See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay assertions 
in this regard have no probative value.

Under these circumstances, the Board finds that the claims for 
service connection for diabetes mellitus and hypertension, on a 
direct or presumptive basis, must be denied.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board notes there is no legal basis of an award of 
service connection for hypertension secondary to diabetes 
mellitus, given the Board's denial of service connection for 
diabetes mellitus.  Where, as here, service connection for the 
primary disability has been denied, the Veteran cannot establish 
entitlement to service connection, pursuant to 38 C.F.R. § 
3.310(a), for a secondary condition.  Any claim for such an award 
is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension, to include  as due to 
herbicide exposure or as secondary to diabetes mellitus, is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for bilateral hearing 
loss and tinnitus is warranted.

The Veteran asserts that that he has hearing loss and tinnitus 
due to noise-exposure during military service.  Specifically, he 
alleges that he was exposed to flight noise while stationed on an 
aircraft carrier, the U.S.S. Constellation, and that he has had 
intermittent tinnitus and problems with his hearing since then.  
The record also reflects that the Veteran has had noise exposure 
during civilian life while working in the trucking and locomotive 
industry.  

The Veteran's service treatment records reflect no complaint, 
findings or diagnosis pertinent to hearing loss or tinnitus.  On 
January 1963 enlistment examination, whispered voice testing 
produced normal findings (i.e. 15/15) in each ear.  During a 
January 1967 extension examination, audiometric testing revealed 
that the Veteran's puretone thresholds, in decibels, were as 
follows:


500
1000
2000
3000
4000
Left
 0
0
0
--
15
Right
0
0
5
--
10

The Board notes that the Veteran was discharged in July 1967 and 
that there is no record of an audiological evaluation at the time 
if discharge.

The reports of May 2009 and April 2010 VA audiometric testing 
reflects that the Veteran's puretone thresholds, in decibels, 
were as follows:


500
1000
2000
3000
4000
Left
35
35 
45
65
55
Right
30
30
45
50
50

Speech audiometry revealed speech recognition ability was 88 
percent in each ear.  Based on these findings, the Veteran meets 
VA's definition of a hearing loss disability pursuant to 38 
C.F.R. § 3.385.  

The May 2009 examiner, an audiologist, noted that a hearing test 
in the summer of 1967 showed that the Veteran's hearing was 
normal and that this was near the time of discharge.  The 
examiner opined that the presence of normal hearing near the time 
of discharge makes it not at least as likely as not that the 
Veteran's hearing loss and tinnitus are related to the noise 
exposure the Veteran sustained while on active duty.  

Pursuant to the Board's July 2009 remand directives, the Veteran 
was scheduled for a VA Ear, Nose, and Throat (ENT) examination in 
April 2010.  The physician reviewed his records from VA and 
performed an examination of the Veteran.  The physician opined 
that, based on the fact that the Veteran's hearing was normal at 
the time of discharge, it was not at least as likely as not that 
his current hearing loss and tinnitus had their origins in noise 
exposure sustained while the Veteran was on active military duty. 

The Board finds that the May 2009 and April 2010 examiner's 
opinions are deficient in that they are based, at least in part, 
on an inaccurate service medical history.  The Board notes that 
both examiners opined that their opinions were based on the fact 
that the Veteran's hearing was normal at the time of discharge, 
but, as noted above, an audiological evaluation at the time of 
the Veteran's discharge (in July 1967) is not of record.  Rather, 
the record contains a report of an audiological evaluation 
conducted in January 1967-7 months prior to discharge.  

Moreover, the Board notes that the absence of in-service evidence 
of hearing loss is not necessarily fatal to either claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this case, 
the Veteran has claimed noise exposure while working on the 
flight deck of the U.S.S. Constellation.  The Veteran is 
competent to describe factual matters of which he has first-hand 
knowledge, such as noise exposure, as well as to report his own 
symptoms, such as ringing in the ears.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 
465, 470 (1994).   Also, here, his assertions of in-service noise 
exposure appear to be consistent with the time, place, and 
circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

Given the inadequacy of the April 2010 VA medical opinion with 
respect to the Veteran's bilateral hearing loss and tinnitus, the 
Board finds that further medical opinion is needed to resolve 
these claims for service connection.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).

Hence, the RO should arrange for further claims file review by 
the examiner who conducted the April 2010 VA ENT examination to 
obtain a supplemental opinion, with supportive rationale based 
upon consideration of the claims file.  The RO should arrange for 
the Veteran to undergo further ENT examination only if the April 
2010 VA examiner is unavailable or the requested opinion cannot 
be provided without an examination of the Veteran.

The Veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in denial 
of each claim for service connection (as the original claims will 
be considered on the basis of the evidence of record.  See 38 
C.F.R. § 3.655 (2010).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to any scheduled examination, the RO must obtain 
and associate with the claims file copies of any notices of the 
date and time of the examinations sent to the Veteran by the 
pertinent VA medical facility.

Prior to obtaining further medical opinion, to ensure that all 
due process requirements are met, and that the record before the 
examiner is complete, the RO should also give the appellant 
another opportunity to present information and/or evidence 
pertinent to the claims remaining on appeal.  The RO's letter to 
the appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for service connection for 
bilateral hearing loss and tinnitus.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received are associated with the claims file, 
the RO should arrange for further claims file 
review by the physician that conducted the 
April 2010 VA ENT examination to obtain a 
supplemental opinion.

The examiner should offer an opinion 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's bilateral 
hearing loss and tinnitus is a result of 
injury or disease incurred or aggravated in 
service, to particularly include the claimed 
in-service noise exposure.  

In rendering the requested opinion, the VA 
examiner should consider the results January 
1967 audiological evaluation, but should note 
that an audiological evaluation at the time of 
the Veteran's discharge (in July 1967) is not 
of record.  The examiner should also consider 
that the absence of in-service evidence of 
hearing loss is not necessarily fatal to 
either claim; hence, any additional rationale 
provided to support the medical opinion would 
be helpful in resolving this claim.

If the April 2010 VA examiner is unavailable 
or the requested opinion cannot be provided 
without an examination of the Veteran, the RO 
should arrange for the Veteran to undergo a VA 
ENT examination, by an appropriate physician 
at a VA medical facility, to obtain the above-
requested opinion.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions. All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the physician prior to the completion of 
his or her report) and all clinical findings 
should be reported in detail.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service connection 
for bilateral hearing loss and for tinnitus 
in light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


